DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 and 8-11 are allowed.
The following is a statement of reasons for allowance:  Claim 1, for which Claims 4, 8-9 depends, and Claim 10, for which Claim 11 depends, teaches a limitation: “…a first group, a second group and a third group constituting three groups of two electrical wires each that the six electrical wires are divided into are respectively the electrical wires …the electrical wires of the first branched wire part are a different type of electrical wire from the electrical wires of the second branched wire part and the electrical wires of the third branched wire part” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Cole (US2933550), NAGABUCHI (JP02015133822A) and KOHORI (US 20180005723) are the closest prior art of record.
Regarding Claim 1, Cole teaches, in Fig. 1-5, a wiring member in which a first bundled wire part that bundles a plurality of electrical wires (15) with a sheath (18,21), branches into a first branched wire part (inside 16 right area where 26 is located, Fig. 1, Fig .4) and a second bundled wire part ( inside 16 below area where 25 is located, Fig.1, Fig. 4)  at a first branch position ( where 25 is located), and the second bundled wire part branches into a second branched wire part (inside 16 below area where 27 is located, Fig. 1,) and a third branched wire part (inside angled 16 below where 27 is located) at a second branch position (where 27 is located), the wiring member comprising: a first resin molded part (19, 25, area in between)that covers, the electrical wires at the first branch position, an end part of the sheath (Fig. 5) and the electrical wires (15) extending from the end part of the sheath (Fig. 5), and maintains an 
NAGAGUCHI teaches, in Fig. 3, the extension direction of the first branched wire part (9) maintained by the first resin molded part (Fig. 3).
KOHORI discloses a first bundled wire part that bundles six electrical wires with a sheath (Fig. 1, Fig. 2)
Cole, NAGAGUCHI and KOHORI do not teach the above allowable limitations.
Similar reasoning can be made for Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848